 Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT:
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------J{
THOMAS F. LIOTTI, ESQ., on behalf of himself
and the Pro Bono Publico Bar Association, Inc.                          VERIFIED COMPLAINT

                                    Plaintiff,

                  -against-

THE NASSAU COUNTY BOARD OF ELECTIONS
THE NEW YORK STATE BOARD OF ELECTIONS
THE NASSAU COUNTY REPUBLICAN COMMITTEE;
THE NASSAU COUNTY DEMOCRATIC COMMITTEE;
THE NASSAU COUTY CONSERVATIVE PARTY;
and THE BAR ASSOCIATION OF NASSAU COUNTY, INC.
                       Defendants.
-------------------------------------------------------------------J{

         Thomas F. Liotti, Esq. an attorney duly admitted to the practice oflaw within the State

of New York and this federal court affirms and declares under penalties of perjury as follows:

    1.           That I am a citizen of the United States; registered to vote and a resident of

         Nassau County.

    2.           The Pro Bono Publico Bar Association, Inc. is a Not-for-Profit Corporation

         organized under the laws ofthe State of New York. Its purpose is to engage in strategic

         litigation involving public policies. It is located in Nassau County at 600 Old Country

         Road, Suite 530, Garden City, New York.

    3.           The defendant, the Nassau County Republican Committee or Grand Old Party

         (G.O.P.) is upon information and belief, a Not-for-Profit Corporation within the State

         of New York and organized to promote its candidates for elective office and political

         issues consistent with its platforms and philosophies. It is located at 164 Post Ave,

         Westbury, County of Nassau, New York.




                                                                                               1
Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 2 of 9 PageID #: 2




 4.          The defendant the Nassau County Democratic Committee is upon information

      and belief, a Not-for-Profit Corporation, within the State of New York and organized

      to promote its candidates for elective office and political issues consistent with its

      platforms and philosophies. It is located at 500 Old Country Road, Suite 103, Garden

      City, County of Nassau, New York.

 5.          The defendant the Nassau County Conservative Party is upon information and

      beliet a Not-for-Profit Corporation, within the State of New York and organized to

      promote its candidates for elective office and political issues consistent with its

      platforms and philosophies. The Chair of the Party is Daniel M. Donovan, located at 1

      Sydney Street, Plainview, County of Nassau, New York.

 6.         The Bar Association of Nassau County, Inc. is a New York Not-for-Profit

      Corporation, comprised of New York attorneys and judges and organized for the

      purpose of promoting issues and practices of concern to them.

 7.          Some years ago when the Nassau County Republican Committee controlled

      nearly all elected positions including the judiciary whose members were also elected,

      they agreed with the Nassau County Democratic Committee to cross endorse

      members of the judiciary who were standing for re-election.

 S.          At or about the same time the Bar Association of Nassau County Inc. and the

      aforementioned political parties agreed that candidates for the judiciary would not

      be nominated unless first approved as "qualified" by the defendant Nassau County

      Bar Association's Judiciary Committee.

 9.          The defendants have conspired and colluded together to deprive registered

      voters of a freedom of choice in voting rights as guaranteed by the Fourteenth and



                                                                                           2
Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 3 of 9 PageID #: 3




       Fifteenth Amendments of the United States Constitution and the First Amendment's

       freedom of association provisions of the United States Constitution. 42 U.S.c. § 1983.

 10.          Since that time the defendants have included in those agreements' cross

       endorsements of judicial candidates who have not previously served as members of

       the judiciary and who have not been previously elected to the judiciary.

 11.          The purpose of this action is to declare, nunc pro tunc, these policies and

       actions by the defendants illegal and unconstitutional which except for "right-in"

       campaigns, deprive voters of choice among judicial candidates and virtually

       guarantees the election of the cross endorsed judicial candidates who have not

       previously served. For example, David Gugerty, a Nassau County Democratic

       Elections Commissioner and Christopher Ostuni, Counsel for the Majority

       Republicans in the Nassau County Legislature have both been cross endorsed by

       agreement among these defendants. Neither has previously served as a judge. See

       Celeste Hadrick, David Gugerty. Ostuni Cross-Endorsed for Supreme Court in Nassau,

       Newsday, June 2, 2019. Gugerty is the Democratic Oyster Bay Town Leader and

       Ostuni is the son-in-law of former Nassau Republican Chairman Joseph Mondello.

       Gugerty's wife is a Nassau County Acting Supreme Court Justice. Cross endorsements

       favor this kind of nepotism.

 12.          Since cross endorsed judicial candidates are virtually guaranteed election,

       their nomination promotes campaign contributions and endorsements by parties and

       litigants seeking to influence those judges in their judicial decisions and assignments

       once elected.




                                                                                                3
Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 4 of 9 PageID #: 4




 13.          These agreements and practices then become a form of legal bribery as per

       the Supreme Court of the United States decision of Citizens United v. the Federal

       Elections Commission 558 U.S. 310 [2010] (FEC hereinafter).

 14.          The poor, women and minorities who are litigants but unable to make

       campaign contributions or who are unaware of the aforementioned agreements and

       the Citizens United v. FEC case supra, are therefore disenfranchised and prejudiced

       against by cross endorsed judicial candidates who have not disclosed their campaign

       contributions to them or that they will likely be influenced by them as a result and

       who have not offered to recuse themselves.

 15.         The plaintiff is an elected Village Justice in Nassau County and precluded as a

       matter of law from being involved in politics, political campaigns and from

       contributing to candidacies of those running for elective or judicial office. This case

       does not involve a political question, instead it involves a voting rights issue.

 16.          Since the plaintiff is unable to financially contribute to the candidacies of those

       running for judicial office and since he is a practicing lawyer in Nassau County his

       adversaries have an unfair advantage over him and his clients if those adversaries

       and/or their clients have contributed to a judicial candidate's campaign and before

       whom a case is later pending.

 17.          The Bar Association of Nassau County, Inc. failed to adopt action Unit #4, the

       Merit Selection of Judges, which was adopted by the New York State Bar Association

       and Governor Mario Cuomo in the 1990s.




                                                                                                4
Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 5 of 9 PageID #: 5




 18.          Upon information and belief, judicial candidates are required to promise to

       make contributions to their political parties in return for receiving their

       nomination(s).

 19.          This then amounts to the purchasing of judicial office. Judicial candidates are

       required to make campaign contributions to other candidates and their political party

       then adding to a culture of corruption and influence peddling which is rampant in this

       County and elsewhere within and without the State of New York.

 20.          By their actions these defendants have concluded and conspired together in

       violating the voting and civil rights of the plaintiff and all others in Nassau County.

 21.          Once elected, members of the judiciary who were cross endorsed are beholden

       to Party Leaders and their Committees; lobbyists; lawyers and litigants who have

       supported them.

 22.          Lobbyists may conceal the identity of their contributing clients who in fact

       may be litigants. Litigants can also give money to their lawyers who may then

       contribute to judicial candidates.

                                            VENUE

 23.          Venue is properly in the Eastern District of New York (E.D.N.Y.) since Nassau

       is within the E.D.N.Y. of New York and all of the defendants and the plaintiffs; live and

       work in Nassau County.

 24.          Pursuant to 28 U.S.c. §1391 (b), venue is proper in the Eastern District of New

       York, as this is the judicial district in which the claims herein allegedly arose.

                                            JURISDICTION




                                                                                                 5
Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 6 of 9 PageID #: 6




 25.          Jurisdiction is based upon the First, Fourteenth and Fifteenth Amendments of

       the United States Constitution; the Voting Rights Act of 1965; 52 U.S.c. §10101 et~.

       and 42 U.s.c. § 1983.

 26.          Pursuant to 28 U.S.c. §1331, this Court has original jurisdiction over all civil

       actions involving a federal question arising under the Constitution, laws or treaties of

       the United States and this action is based upon a cause or causes of action arising

       under 42 U.S.c. §1983 (Civil action for deprivation of rights).

 27.          The Plaintiffs further invokes the supplemental jurisdiction of this Court over

       the Plaintiff's state law claims pursuant to 28 U.S.c. § 1367(a).

 28.          These practices by the defendants have interfered with the right to vote and

       otherwise injured the democratic election of judicial candidates. Voters have been

       deprived of freedom of choice at the ballot box because political leaders have hand

       picked judicial candidates to be cross endorsed. The plaintiffs' and other voters then

       are given no choice in what should be a free and open democratic process because

       cross endorsed candidates are virtually guaranteed of being elected.

 29.          These practices favor Party loyalty rather than the merit selection of judicial

       candidates which then unfortunately leads to further corruption and loyalties

       promulgated by campaign contributions to and from judicial candidates.

 30.          The system of cross endorsements then adds to the patronage of the political

       parties because Law Secretaries, Law Clerks, and others who are also favored by the

       political parties are then rewarded with employment positions with these judges who

       have been cross endorsed. The deal making among political leaders then operates on

       several levels because Law Secretaries then, if loyal to their political party by the



                                                                                              6
Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 7 of 9 PageID #: 7




       making of campaign contributions are cultivated to become judicial candidates

       themselves. This then adds to the cycle of corruption in a system that favors loyalty

       and contributions over merit and independence.

 31.          Instead of disavowing this system, the defendant Bar Association of Nassau

       County, Inc. has gone along with it rather than, for example, not approving of any

       judicial candidate as "qualified" if they are to be or have been cross endorsed by

       political parties.

 32.          Fascism has been defined as a form of radical right-wing, authoritarian ultra-

       nationalism characterized by dictatorial power, forcible suppression of opposition

       and strong regimentation of society and of the economy which came to prominence

       in early 20 th century Europe. The cross endorsement of judicial candidates then

       becomes an element of Fascism in what we have seen in Charlottesville; in police

       shootings of unarmed and innocent minorities; in wrongful prosecution,

       incarceration and imprisonment cases; in the death penalty; in the denial of human,

       civil and parental rights; in the suppression of the Women's Movement and in the

       rhetoric coming from Washington and the President of the United States.

 33.          While these defendants may be unwitting participants in a cross-endorsement

       scheme that is inherently corrupt and Fascistic, they must realize that cross

       endorsements of judicial candidates is contrary to the essence of democracy which is

       free and open elections that provide for meaningful, informed choices among several

       candidates. See also, Alicia Bannon and Laila Robbins, States are Diverse. But Not

       Their Justices, The New York Times Op.-Ed, Tuesday, July 23,2019 at A 27.




                                                                                           7
 Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 8 of 9 PageID #: 8




               WHEREFORE, the plaintiffs are seeking a declaratory judgment declaring the

cross-endorsement agreements among these defendants to be illegal, unconstitutional and a

violation of the plaintiff's civil rights and the plaintiffs' also seek permanent injunctive relief

enjoining and preventing these defendants from engaging in cross endorsements and for

such compensatory and punitive damages as maybe decided by a jury together with costs,

disbursements, interest and attorneys' fees.



Dated: Garden City, New York

       July 23, 2019

                                                b/~-
                                                  Q.
                                             THOMAS F. LIOTTI: E
                                             LAW OFFICES OF THOMAS F. LIOTTI, LLC
                                             Plaintiffs, Pro Se and on behalf of the
                                             Pro Bono Publico Bar Association Inc.
                                             600 Old Country Road, Suite 530
                                             Garden City, New York 11530
                                             (516) 794-4700




                                                                                                  8
             Case 2:19-cv-04264-AMD-LB Document 1 Filed 07/24/19 Page 9 of 9 PageID #: 9




         UNITED STATES DISTRICT COURT:
         EASTERN DISTRICT OF NEW YORK
         -------------------------------------------------------------------)(
         THOMAS F. LIOTTI, ESQ., on behalf of himself
         and the Pro Bono Publico Bar Association, Inc.
                                                                                    VERIFICATION

                                                    Plaintiffs,

                            -against-


         THE NASSAU COUNTY BOARD OF ELECTIONS
         THE NEW YORK STATE BOARD OF ELECTIONS
         THE NASSAU COUNTY REPUBLICAN COMMITTEE;
         THE NASSAU COUNTY DEMOCRATIC COMMITTEE;
         THE NASSAU COUTY CONSERVATIVE PARTY;
         and THE BAR ASSOCIATION OF NASSAU COUNTY, INC.
                                             Defendants.
         -------------------------------------------------------------------)(
         STATE OF NEW YORK )
                                        ss.:
         COUNTY OF NASSAU )

                 I, THOMAS F. LIOTTI, being duly sworn, depose and say: I am one of the Plaintiffs in
         the above-captioned action; I have read the foregoing Verified Complaint and know the
         contents thereof; the same is true to my own knowledge, except as to the matters therein
         stated to be alleged on information and belief, and as to those matters I believe it to be true.




                                                                          ~t:~
                                                                        THOMAS F. LIOT'fiJESQ:




       ,.. N()!?.r.Y.P.Ub~i ', ..
(.
    . r--·                                      -   ··_·--....1
I'                UJCfA     CtARAVlNO                  :,
I      HtnMY puauo. TATe OF NEWVOfIC


l
r                   ~JO. 01CI6OS1004        "'4SS(t..
             OUALIFIED IN Cltff!@P:Is COUNT r
         ax.M,"~lfl' ~~IHffi JUL' ~ ~~
                                                      MI
                                                           j
                                                               I




                                    .   ,             ,.
